Citation Nr: 0905402	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 2005, for the award of service connection and 
compensation for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 
23, 2005, for the award of service connection and 
compensation for tinnitus.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The Veteran served on active duty from December 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision the RO 
granted service connection for bilateral hearing loss, 
evaluated as 40 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling.  The RO granted an 
effective date of December 23, 2005 for the award of service 
connection and compensation for both disabilities.  

The Veteran filed a notice of disagreement as to the 
effective date assigned, claiming "consideration from March, 
1962 - December 2005" for "compensation due for this time 
period."  The claim regarding the effective date for 
bilateral hearing loss is addressed in the decision below.

The issue of entitlement to an effective date earlier than 
December 23, 2005, for the award of service connection and 
compensation for tinnitus, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not file a claim for service connection for 
bilateral hearing loss until December 23, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
December 23, 2005 for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In light of the foregoing, and in view of the 
determination of this appellate decision, the Board finds 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claim for an earlier effective date prior 
to December 23, 2005 for a grant of service connection for 
bilateral hearing loss.  See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the adjudication of this appeal.

II.  Earlier Effective Date for Service Connection and 
Compensation 

The Veteran contends that the effective date of the grant of 
service connection for bilateral hearing loss should be from 
the time he was released from service in March 1962.  

A.  Law

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Thus, generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Also, 
the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

B.  Analysis

As explained above, the law limits the assignment of an 
effective date for an original claim to the date of receipt 
of the claim.  This is the case here, as the Veteran first 
filed a claim for benefits in a formal application received 
on December 23, 2005.  

The Veteran submitted a formal application (VA Form 21-526) 
to the RO, received in December 23, 2005, which shows that 
the Veteran specifically claimed entitlement to service 
connection for hearing loss.  Since for original claims the 
law only allows an effective date from the date of the claim, 
an effective date preceding the claim must be denied.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

A review of the Veteran's claims file shows that there is no 
record of receipt of an informal or formal claim for service 
connection for the claimed disability prior to December 23, 
2005.  For that matter, there are no documents at all in the 
claims file that were received from the Veteran prior to that 
date.

Since the Veteran submitted his claim more than one year 
after his separation from service in 1962, the law provides 
that the earliest effective date that can be assigned for the 
award of service connection for bilateral hearing loss is 
December 23, 2005-the date of receipt of the original claim.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.  

In sum, as detailed above, an effective date earlier than 
December 23, 2005 is not warranted for the grant of service 
connection and compensation for bilateral hearing loss.


ORDER

Entitlement to an effective date earlier than December 23, 
2005, for the award of service connection and compensation 
for bilateral hearing loss, is denied.


REMAND

In an April 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and for tinnitus.  For 
each disability the RO assigned an effective date of December 
23, 2005 for service connection and compensation.  

In October 2006, the Veteran submitted a notice of 
disagreement as to the RO's decision with respect to the 
assigned effective date, without limitation as to disability 
involved in the initiated appeal.  The Veteran did not limit 
his disagreement to only the bilateral hearing loss; however, 
in the statement of the case issued in May 2007, the RO only 
addressed the issue of entitlement to an effective date 
earlier than December 23, 2005, for the award of service 
connection and compensation for bilateral hearing loss.  The 
RO has not issued a statement of the case with respect to the 
claim for an earlier effective date for tinnitus.  
Because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case on the issue of entitlement to an 
effective date earlier than December 23, 2005, for the award 
of service connection and compensation for tinnitus.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than December 23, 2005, for the award of 
service connection and compensation for 
tinnitus.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2008).
 
If a timely substantive appeal is not filed, the claim should 
not be certified to the Board.  If so filed, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


